DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT Application No. IB2016/052072 filed April 12, 2016. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on October 11, 2018. As directed by the amendment: claims 3-30 been amended; and claims 31-59 have been cancelled. Thus, claims 1-30 are presently pending in this application. 

Claim Objections
Claims 7-18, 20, 23-25, and 28-29 are objected to because of the following informalities:  
Claims 7-18, 20, and 23-25 recite “the observance system housing” should read --the observance system housing component--;
Claims 20 and 21 recites “the observance system's power supply”, ln 2-3 should read --a power supply--;
 Claims 24-25 recites “said housing” should read --said observance system housing component--; 
Claim 28 recites “the annular shape”, ln 3 should read --the substantially annular shape--;
Claims 28-29 recite “the mouthpiece outlet”, ln 4 should read –a mouthpiece outlet--.
Appropriate correction is required.

Claim Interpretation
The term “substantially” in the limitation “a substantially annular shape” in claims 27-29 are interpreted as to not meaningfully alter the plain meaning of “annular shape” and allows for minor variance in manufacturing and minimal variations under conditions of use.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5-6, 12-15, 17, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recite “further comprising a second pressure sensor”, ln 2 while independent claim 1 recites “at least one pressure sensor”, ln 3-4 it is unclear whether the second pressure sensor is referencing one of the at least one pressure sensor or is unrelated to the at least one pressure sensor. For the purpose of this Office Action the second pressure sensor is interpreted as being one of the at least one pressure sensor. 
Claims 12 and 15 recites the limitation "the first motion sensor" in ln 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation “first motion sensor” has not previously been introduced in claim 1, to which claims 12 and 15 depend. For the purpose of this Office Action the first motion sensor is interpreted as reciting a motion sensor.
Claims 13-15 recite “the second pressure sensor” in ln 3 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 recites “at least one pressure sensor”, ln 3-4 it is unclear whether the second pressure sensor is referencing one of the at least one pressure sensor or is unrelated to the at least one pressure sensor. For the purpose of this Office Action the second pressure sensor is interpreted as being one of the at least one pressure sensor. 
Claim 17 recite “the second pressure sensor” in ln 3 and “the first pressure sensor” in ln 4.  There is insufficient antecedent basis for these limitations in the claim. Independent claim 1 recites “at least one pressure sensor”, ln 3-4 it is unclear whether the second pressure sensor and the first pressure sensor are referencing one of the at least one pressure sensor, respectively, or if they are unrelated to the at least one pressure sensor. For the purpose of this Office Action the second pressure sensor is interpreted as being 
Claim 19 recites the limitation "wherein data exchange occurs" in ln 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 recites the micro-controller configured to exchange data, however, claim 19 depends upon claim 1. For the purpose of this Office Action claim 19 is interpreted as depending from claim 18, thereby resolving the antecedent basis issue. 
Claim 23 recites the limitation "said first pressure sensor" in ln 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation “first pressure sensor” has not previously been introduced in claim 1, to which claim 23 depends. Claim 1 recites “at least one pressure sensor”, ln 3-4 it is unclear whether the first pressure sensor is one of the at least one pressure sensors or a separate pressure sensor. For the purpose of this Office Action the first pressure sensor is interpreted as being one of the at least one pressure sensor. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-17, 20, and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Hollen et al. (U.S. Pub. No. 2013/0008436; hereinafter: “Von Hollen”).
Regarding Claim 1, Von Hollen discloses a respiratory drug delivery add-on device adapted to be removably mountable onto an exterior surface of a metered dose inhaler (8, 10, 12; Fig. 10-12), said add-on device comprising: an observance system housing component (74; Fig. 10-12) comprising an observance system (32; Fig. 7, 10-12; ¶ 0044) with at least one pressure sensor (54, 56; Fig. 3-4, 12; ¶ 0034; Examiner notes: Von Hollen discloses “Alternative methods and mechanisms for sensing inhalation by patient 4 may also be employed. For example, a pressure differential between outlet 30 and channel 40 may be monitored, which differential will change when patient 4 is inhaling.”); a mouthpiece component (28; Fig. 12) configured to fit, surround and removably engage with an exterior surface of a mouthpiece outlet (30; Fig. 12) provided on the metered dose inhaler (¶¶ 0026, 0028, 0044); wherein said observance system housing is configured to fit and removably engage with said mouthpiece component (¶¶ 0026, 0028, 0044-0046); and said mouthpiece component is specifically adapted to conform to the exterior surface of the mouthpiece outlet of the metered dose inhaler without obstructing delivery of a dose of drug through said outlet (Fig. 10-12; ¶¶ 0026, 0028, 0044-0046).
Regarding Claim 2, Von Hollen discloses the respiratory drug delivery add-on device  wherein said mouthpiece component and said observance system housing component form an air flow passage when assembled together (A, Fig. A annotated below, between outlet 30 and channel 40; ¶ 0034), and the pressure sensor of the housing component is located at a position along said air passage (at A, Fig. A annotated below; Examiner notes: Von Hollen discloses “Alternative methods and mechanisms for sensing inhalation by patient 4 may also be employed. For example, a pressure differential between outlet 30 and channel 40 may be monitored, which differential will change when patient 4 is inhaling.”). 

    PNG
    media_image1.png
    656
    625
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 6 of Von Hollen.
Regarding Claim 3, Von Hollen discloses the respiratory drug delivery add-on device  wherein pressure sensor is configured to detect at least one air pressure change events (¶ 0034; Examiner notes: Von Hollen discloses “Alternative methods and mechanisms for sensing inhalation by patient 4 may also be employed. For example, a pressure differential between outlet 30 and channel 40 may be monitored, which differential will change when patient 4 is inhaling.”).
Regarding Claim 4, Von Hollen discloses the respiratory drug delivery add-on device  wherein the pressure sensor is configured to measure at least one air pressure change events in air flowing through flow passage (A, Fig. A annotated above, between outlet 30 and channel 40; ¶ 0034) formed by the mouthpiece component and said observance system housing component when assembled together (¶ 0034; Examiner notes: Von Hollen discloses “Alternative methods and mechanisms for sensing inhalation by patient 4 may also be employed. For example, 
Regarding Claims 5-6, Von Hollen discloses the respiratory drug delivery add-on device  wherein the observance system housing component further comprises a second pressure sensor (56; Fig. 3-7, 12), configured to register at least one or more user activated compression events of the observance system housing component (¶¶ 0035, 0040). 
Regarding Claims 7-8, Von Hollen discloses the respiratory drug delivery add-on device wherein said observance system housing further comprises a motion sensor (52; Fig. 3-7; 12) configured to register, when the add-on device is mounted on the metered dose inhaler, at least one voluntary user-induced vibration events of the metered dose inhaler above a predetermined level of movement (¶¶ 0033, 0036, 0038-0043).
Regarding Claim 9, Von Hollen discloses the respiratory drug delivery add-on device wherein said observance system housing component comprises a motion sensor (52; Fig. 3-7, 12) which is an accelerometer (¶¶ 0035, 0040).
Regarding Claim 11, Von Hollen discloses the respiratory drug delivery add-on device  wherein the observance system housing component further comprises a micro-controller (42; Fig. 4), and a data storage means (¶ 0043; Fig. 8B-8B), a visual signal producing means (48; Fig. 3-8B, 10-12; ¶ 0032, 0040-0042), an audible signal producing means (62; Fig. 4, 8A-8B; ¶¶ 0040-0042), and a power supply (44; Fig. 4; ¶ 0030), each of which being connected to said micro-controller (Fig. 4, 8A-8B).
Regarding Claim 12, Von Hollen discloses the respiratory drug delivery add-on device  wherein the observance system housing component comprises
Regarding Claim 13, Von Hollen discloses the respiratory drug delivery add-on device wherein the observance system housing component comprises a micro-controller (42; Fig. 4) 
Regarding Claim 14, Von Hollen discloses the respiratory drug delivery add-on device  wherein the observance system housing component comprises a micro-controller (42; Fig. 4)
Regarding Claim 15, Von Hollen discloses the respiratory drug delivery add-on device  wherein the observance system housing component comprises a micro-controller
Regarding Claim 16, Von Hollen discloses the respiratory drug delivery add-on device  wherein the observance system housing component 
Regarding Claim 17, Von Hollen discloses the respiratory drug delivery add-on device  wherein the observance system housing component comprises a micro-controller (42; Fig. 4) configured to register a time of occurrence of a pressure change event registered at one of the at least one pressure sensor (56; Fig. 3-7, 12) and a time of occurrence of a pressure change event registered at another one of the at least one pressure sensor (54; Fig. 3-4, 12; ¶ 0034; Examiner notes: Von Hollen discloses “Alternative methods and mechanisms for sensing inhalation by 
Regarding Claim 20, Von Hollen discloses the respiratory drug delivery add-on device wherein the observance system housing component comprises a micro-controller (42; Fig. 4) 
Regarding Claim 22, Von Hollen discloses the respiratory drug delivery add-on device wherein a proximal zone (A, Fig. B annotated below) of an air flow passage (38; Fig. 3, 7-7, 12) is formed from the space created between an inner groove surface (B, Fig. B annotated below) of the mouthpiece component and a corresponding outer surface (C, Fig. B annotated below) of the mouthpiece of the metered dose inhaler.

    PNG
    media_image2.png
    856
    733
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 12 of Von Hollen.
Regarding Claim 23, Von Hollen discloses the respiratory drug delivery add-on device wherein a distal zone (A, Fig. C annotated below) of an air flow passage (B, Fig. C annotated below) is formed by an opening (C, Fig. C annotated below) in the observance system housing component located in direct alignment with at least one pressure sensor (56; Fig. 12).


    PNG
    media_image3.png
    731
    651
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 12 of Von Hollen.
Regarding Claim 24, Von Hollen discloses the respiratory drug delivery add-on device wherein a distal zone (D, Fig. B annotated above) of an air flow passage (38; Fig. 3, 7-7, 12) is formed by an opening (at D, Fig. B annotated above) in the observance system housing 
Regarding Claim 25, Von Hollen discloses the respiratory drug delivery add-on device  wherein an intermediate zone (A, Fig. D annotated below), located between a distal zone (B, Fig. D annotated below) and a proximal zone (C, Fig. D annotated below) of 

    PNG
    media_image4.png
    696
    613
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 12 of Von Hollen.

Regarding Claim 26, Von Hollen discloses the respiratory drug delivery add-on device wherein a distal extremity (A, Fig. E annotated below) of an inner groove surface (B, Fig. E annotated below) of the mouthpiece component is defined by a cut out section (C, Fig. E annotated below) of a projecting connector tongue (D, Fig. E annotated below)  of the mouthpiece component.

    PNG
    media_image5.png
    843
    763
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 12 of Von Hollen.
Regarding Claim 27, Von Hollen discloses the respiratory drug delivery add-on device  add-on wherein the mouthpiece component configured to fit, surround and removably engage with an exterior surface (E, Fig. E annotated above) of a mouthpiece outlet (30; Fig. 3, 5-7, 12) provided on the metered dose inhaler (¶¶ 0026, 0028, 0044), has a substantially annular shape (Fig. 3, 5-7, 10-12).
Regarding Claim 28, Von Hollen discloses the respiratory drug delivery add-on device  add-on wherein the mouthpiece component has a substantially annular shape (Fig. 3, 5-7, 12) which is defined by an inner (A, Fig. F annotated below) and an outer (B, Fig. F annotated below) peripheral walls joined together to form the annular shape (Fig. 3, 5-7, 12), the inner peripheral wall of the mouthpiece component engaging with an exterior surface (C, Fig. F annotated below) of a mouthpiece outlet (30; Fig. 3, 5-7, 12; ¶¶ 0026, 0028, 0044).

    PNG
    media_image6.png
    695
    620
    media_image6.png
    Greyscale

Figure F, Adapted from Figure 12 of Von Hollen.
Regarding Claim 29, Von Hollen discloses the respiratory drug delivery add-on device  wherein the mouthpiece component has a substantially annular shape (Fig. 3, 5-7, 12) formed from an outer (B, Fig. F annotated above) and an inner (A, Fig. F annotated above) peripheral walls, and the inner peripheral wall is provided with grip means (D, Fig. F annotated above) for an exterior surface of a mouthpiece outlet (30; Fig. 3, 5-7, 12; ¶¶ 0026, 0028, 0044).
Regarding Claim 30, Von Hollen discloses a metered dose inhaler (8, 10, 12; Fig. 3-7, 10-12) fitted with a respiratory drug delivery add-on device (72; Fig. 10-12) according to claims 1 (shown above). .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen as applied to claim 1 above, and further in view of Schuster et al. (U.S. Pub. No. 2016/0129182; hereinafter: “Schuster”).
Regarding Claim 10, Von Hollen discloses the respiratory drug delivery add-on device wherein said observance system housing comprises a motion sensor (52; Fig. 3-7; 12) configured to register at least one or more predetermined acceleration movements (¶¶ 0033, 0036, 0038-0043).
Von Hollen does not specifically disclose the respiratory drug delivery add-on device  add-on wherein the at least one or more predetermined acceleration movements are between about 1G to about 3G.
Schuster teaches a vibration sensor based drug delivery apparatus comprising a motion sensor (118; Fig. 10e; ¶ 0366) configured to register at least one or more predetermined acceleration movements of between about 1G to about 3G (¶¶ 0072, 0251, 0314, 0322, 0338-0345) for the purpose of judging whether an operation has successfully been carried out or an 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory drug delivery add-on device of Von Hollen to include the motion sensor configured to register at least one or more predetermined acceleration movements are between about 1G to about 3G as taught by Schuster for the purpose of judging whether an operation has successfully been carried out or an incorrect operation. (See Schuster: ¶ 0032) and to prolong battery life by truing on the device based on sufficient movement (See Schuster: ¶¶ 0072-0075).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen as applied to claim 1 above, and further in view of Wolf (U.S. Patent No. 5,809,997).
Regarding Claims 18-19, Von Hollen discloses the respiratory drug delivery add-on device wherein the observance system housing component comprises a micro-controller (42; Fig. 4). 
Von Hollen does not specifically discloses the respiratory drug delivery add-on wherein the micro-controller is configured to exchange data with a software application executing on a remote device, a remote server or a distributed network system and wherein data exchange occurs via a wireless communications module, or via a communications port.
Wolf teaches a medication device comprising a micro-controller (605; Fig. 8) configured to exchange data with a software application executing on a remote device (2050; Fig. 20; col 9, ln 64 to col 10, ln 54; col 16, ln 66 to col 17, ln 7; col 21, ln 66 to col 22, ln 53; col 23, ln 40 to col 24, ln 9) and wherein data exchange occurs via a wireless communications module (1450; Fig. 14; col 16, ln 66 to col 17, ln 7; col 21, ln 66 to col 22, ln 17) for the purpose of remote analysis and management of treatment (col 1, ln 19-20). 
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen as applied to claim 1 above, and further in view of Cuthrie et al. (U.S. Pub. No. 2011/0253139; hereinafter: “Cuthrie”).
Regarding Claim 21, Von Hollen discloses the respiratory drug delivery add-on device, shown above. 
Von Hollen does not specifically disclose the respiratory drug delivery add-on comprising  a communications port is configured to enable recharging of the observance system's power supply.
Cuthrie teaches an inhaler module (30; Fig. 34) comprising a communications port (49; Fig. 30, 34) configured to enable recharging of a power supply (48; Fig. 30; ¶¶ 0134-0135) for the purpose of docking to docketing station (70; Fig. 31-32, 34-35) thereby allowing data exchange and recharging the battery (¶¶ 0134-0135).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory drug delivery add-on device of Von Hollen to include the communications port configured to enable recharging of the power supply as taught by Cuthrie for the purpose of docking the respiratory drug delivery add-on device to the docketing station (See Cuthrie: 70; Fig. 31-32, 34-35) thereby allowing data exchange and recharging the battery (See Cuthrie: ¶¶ 0134-0135).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Examiner, Art Unit 3785